Citation Nr: 1819657	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  06-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, evaluated as 20 percent disabling from April 3, 2005 to January 31, 2013 (except for periods of temporary total evaluations), and as 30 percent disabling from February 1, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Krista M. Weida, Esq.

ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to July 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2005 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The November 2005 rating decision denied an increased rating for a right shoulder disability.  The May 2015 rating decision denied entitlement to TDIU and increased the rating for a right shoulder disability from 20 percent to 30 percent disabling effective February 1, 2013.  

In September 2011, the Board remanded the right shoulder increased rating claim for the issuance of a statement of the case with respect to claims of entitlement to temporary total ratings based on convalescence for right shoulder surgeries, which were inextricably intertwined with the increased rating claim.  Since the September 2011 remand, the outstanding temporary total ratings for convalescence after right shoulder surgery have been granted in full and are no longer on appeal.  Therefore, the Board may proceed with adjudication of the increased rating claim for a right shoulder disability as stated above.

In a May 2015 rating decision, the RO denied entitlement to TDIU, and increased the rating for service-connection right shoulder disability from 20 percent to 30 percent disabling effective February 1, 2013.  In September 2015, the Veteran filed a notice of disagreement with the May 2015 rating decision, stating in part that he disagreed with the effective date of the 30 percent rating and that it should be retroactive to December 1999, the date he initially filed a claim for increase for his service-connected right shoulder disability.  

The Board first points out that the increase in the disability evaluation is actually a staged rating, and that the matter of a rating in excess of 20 percent for the right shoulder disability prior to February 1, 2013 is already before the Board in the form of consideration of an additional staged rating.  The Veteran's attempt to reframe the matter as an effective date issue rather than a staged rating is unavailing, particularly as the provisions regarding effective dates require consideration of the date of claim versus date entitlement arose (and if the two are the same, consideration of the one year prior to the date of claim).  In this case the Veteran's right shoulder disability was rated as 20 percent disabling for decades, until February 2013.  The issue before the Board involves the precise same determination as the effective date claim, namely when entitlement arose.  Consequently it is inappropriate to re-style the issue as an effective date claim, particularly as the increase is effective at a later stage of the appeal, and so 38 C.F.R. § 3.400(o)(2) is not for application. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Increased rating

June 2013 and December 2014 VA examinations reflect that the examinations do not include range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing for either shoulder as required by 38 C.F.R. § 4.59.  The Court has determined that the final sentence of 38 C.F.R. § 4.59, requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2017).  Accordingly, a new VA examination is necessary that includes range of motion testing for pain on both active and passive motion, in weight-bearing and non weight-bearing.

More recently, the Court held that with respect to flare-ups, VA examiners must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation, including by soliciting information regarding frequency, duration, characteristics, severity, or functional loss.  Sharp v. Shulkin, 29 Vet. App. 26 (2017). Neither VA examiner adequately addressed additional functional loss during a flare-up or when the joint is used repeatedly over time.  The June 2013 examiner noted the Veteran suffered from functional loss with less movement than normal and pain on movement after repetitive use but provided no further description of loss of range of motion estimates.  The December 2014 examiner noted that pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period time but when asked to describe it in terms of range of motion the examiner stated it was not possible to determine without resorting to mere speculation, whether pain, weakness, fatigability, or incoordination significantly limited functional ability with flare-ups or when the joint is used repeatedly over a period of time, as the Veteran was unable to replicate such a flare-up during the evaluation.  Additional findings regarding function loss should be addressed in the additional examination.  Thus, remand for an additional examination that complies with 38 C.F.R. § 4.59 (2017), Correia v. McDonald, and Sharp v. Shulkin is required.

Entitlement to TDIU

The Veteran contends that his service-connected right shoulder disability, his only service-connected disability, precludes him from obtaining and maintaining substantially gainful employment.  Records from the Social Security Administration reflect that the Veteran is in receipt of disability benefits for other and unspecified arthropathies.  His disability for Supplemental Security Income purposes began March 15, 2012.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a finding of unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without assignment of a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).  Where a claimant does not meet the schedular requirements of § 4.16(a), the Board has no authority to assign a TDIU rating under § 4.16(b) and may only refer the claim to the Compensation Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board notes that the Veteran's only service-connected condition does not meet the schedular requirements under 38 C.F.R. § 4.16(a).  Even if the Veteran were to be rated at 40 percent, the highest schedular rating for his service-connected right shoulder disability, he would not meet the schedular requirement under 38 C.F.R. § 4.16(a).  

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation Service when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the veteran's background including her employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  As noted above, in determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19. 

As noted above, the Veteran's claim for entitlement to an increased rating for right shoulder disability is being remanded for comment on additional functional loss during flare-ups and when used repeatedly over time.  Additionally, the Veteran is in receipt of Social Security disability benefits due to his right shoulder disability.  Therefore, the Board finds that remanding the claim for TDIU for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).



Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification by the Veteran, associate with the claims file any outstanding VA or non-VA treatment records pertinent to the remaining claims on appeal.

2.  Schedule the Veteran for a VA examination with an appropriate examiner.  The electronic claims file should be made accessible to the examiner.

Following a review of the claims file, and any testing deemed required, the reviewing examiner is requested to provide the following:

a) Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non weight-bearing, for the right and left shoulder.  

The examiner should comment as to the extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups, expressed as additional range of motion loss, if possible.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b) The examiner should elicit from the Veteran a complete history of any flare-ups of his right shoulder disability.  In so doing, the examiner should inquire as to the frequency, duration, characteristics, severity, and functional loss during periods of flare-ups of the Veteran's right shoulder disability.  The examiner should describe the additional loss, in degrees, if possible.  

3.  After completion of the above, refer the claim to the Director, Compensation Service, for consideration on the issue of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) (2017).

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


